Exhibit 10.1

 

SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

 

This Separation Agreement and General Release of all Claims (“Agreement”) is
made by and between Alain J. Castro (“Employee”) on the one hand, and Ener-Core,
Inc., a Delaware Corporation (“the Company”), on the other. Collectively,
Employee and the Company shall be referred to as “the Parties.”

 

1.             Termination of Employment. Employee is employed by the Company as
its Chief Executive Officer (“CEO”) and is a member of the Board of Directors
pursuant to an Executive Employment Agreement dated April 25, 2013, between
Employee and Flex Power Generation, Inc., a Delaware Corporation and an
Amendment to Executive Employment Agreement dated May 23, 2014, signed by
Employee and the Company (collectively, the “Executive Employment Agreement”).
The parties acknowledge and agree that the Company is the successor to and has
assumed all rights and obligations under those agreements. The parties have
agreed that the employment will terminate no later than May 31, 2018, pursuant
to the terms and conditions set forth in this Agreement.

 

2.             Issues. One purpose of this Agreement is to set forth the
conditions of Employee’s separation from employment with the Company. Another
purpose is to resolve any and all disputes relating to Employee’s employment
with the Company and the termination thereof (the “Disputes”). The Parties
desire to resolve the above-referenced Disputes and all issues raised by the
Disputes without further expenditure of time or the expense of contested
litigation. Additionally, the parties desire to resolve any known and unknown
claims as fully set forth below. For these reasons, and pursuant to the rights
and conditions set forth in paragraph 7(b)(i) of the Executive Employment
Agreement, the Parties have entered into this Agreement.

 

3.             No Admission of Liability. The Company and Employee expressly
deny any violation of any federal, state or local statute, ordinance, rule,
regulation, policy, order or other law. The Company and Employee also expressly
deny any liability to each other. This Agreement is the compromise of disputed
claims and nothing contained herein is to be construed as an admission of
liability on the part of either of the Parties hereby released, by whom
liability is expressly denied. Accordingly, while this Agreement resolves all
issues referenced herein, it does not constitute an adjudication or finding on
the merits of the allegations in the Disputes and it is not, and shall not be
construed as, an admission by either of the Parties of any violation of federal,
state or local statute, ordinance, rule, regulation, policy, order or other law,
or of any liability alleged in the Disputes.

 

4.             Notice of Termination. The parties agree to this six-month notice
of termination of employment given as of December 1, 2017, with termination
effective no later than May 31, 2018, in accordance with the terms of this
Agreement. In consideration of the Company’s agreement that Employee will remain
employed during the six-month notice period and all other consideration recited
in this Agreement, the Parties agree to the notice and severance provided herein
in lieu of and fully effective under paragraphs 2, 7(b)(i) and all other
provisions of the Executive Employment Agreement.

 



 -1- 

 

 

5.             Consideration By The Company. In consideration of and in return
for the promises and covenants undertaken by the Company and Employee herein,
and the releases given by each of the Parties herein:

 

a.            The Employee will continue as CEO and Member of the Board of
Directors during the six-month notice period ending May 31, 2018 on the
following terms. If a new CEO is hired during the notice period, Employee will
continue to be employed as a Special Advisor to the Company for the remainder of
the six-month notice period, working on discreet projects at the direction of
and in the discretion of the Board of Directors. Employee may spend reasonable
time searching for alternate employment during the six-month notice period. If
Employee does leave to start other full-time employment, he will forfeit
additional payments that would have been due during the remainder of the
six-month notice period. Employee will resign as a member of the Board of
Directors of the Company at the request of the Board at any time during the
six-month notice period. If not requested by the Board, Employee’s membership on
the Board of Directors will terminate at the conclusion of the six-month notice
period.

 

b.            During the six-month notice period commencing as of December 1,
2017, the Company will pay Employee base salary at the rate of TWENTY THOUSAND
DOLLARS ($20,000.00) per month, less normal withholdings. Employee will continue
to be reimbursed for all out-of-pocket expenses incurred in the regular
discharge of his duties, as specified in the Executive Employment Agreement.
Further, during the six-month notice period that Employee continues to be
employed by the Company, Employee may continue to participate in the Company’s
health insurance plan and accidental death and disability insurance plan for
employees on the same terms as offered to other employees of the Company.

 

c.            On or about April 6, 2017, the Company awarded Employee options to
purchase 87,500 shares of the Company’s common stock at a price of $2.50 per
share (the “2017 Options”), 45% of which vested upon grant, with the remainder
vesting at the rate of options to purchase 1,458 shares per month for the
succeeding thirty-three (33) months following the grant. On or about the same
date, the Company awarded Employee 87,500 shares of restricted common stock of
the Company (the “2017 RSAs”), 40% of which vested upon grant, with the
remainder vesting at the rate of 17,500 shares per year for the succeeding three
(3) years following the grant. On or about November 28, 2014, the Company
awarded Employee options to purchase 4,700 shares of the Company’s common stock
at an exercise price of $8 per share (the “2014 Options”), which have vested and
continue to vest at the rate of options to purchase 98 shares per month for each
successive month following the grant. (The 2017 Options, 2017 RSAs, and 2014
Options are collectively referred to herein as the “Securities Awards”). The
vesting of all stock options and restricted stock held by Employee pursuant to
the Securities Awards will accelerate and be fully vested on the Effective Date
of the Severance and Release Agreement attached hereto as Exhibit 1 (the
“Severance Agreement”). Any re-pricing of 2017 Options or 2014 Options that
takes effect during the period of Employee’s continued employment with the
Company will apply to options held by Employee pursuant to those awards.
Further, notwithstanding any provisions to the contrary contained in the
relevant stock option grant agreements, (i) any unexercised 2014 Options will
remain exercisable through and including November 28, 2020; and (ii) any
unexercised 2017 Options will remain exercisable for a period of five (5) years
from the date of Employee’s departure from the Company pursuant to this
Agreement. Employee shall be solely and exclusively responsible for preparing
and filing any and all reports required pursuant to Section 16 of the Securities
Exchange Act of 1934 necessitated by any changes in his beneficial ownership of
securities arising from the Parties’ entry into this Agreement and/or the
Severance Agreement. The provisions of this paragraph are conditioned upon the
following: (1) Employee complies with his obligations under this Agreement and
the Executive Employment Agreement, (2) Employee complies with Company policies;
and (3) Employee signs on his termination date and does not revoke the Severance
Agreement.

 



 -2- 

 

 

d.            Upon termination of employment at the end of the notice period or
earlier as provided in this Agreement, Company will pay Employee an additional
FORTY THOUSAND DOLLARS ($40,000.00), less normal withholdings, on condition
that: (1) Employee complies with his obligations under this Agreement and the
Executive Employment Agreement, (2) Employee complies with Company policies; and
(3) Employee signs on his termination date and does not revoke the Severance
Agreement.

 

e.            The Company makes no representations as to the tax treatment or
legal effect of any of the payments or other economic benefits to Employee
provided for herein, including the cash payment and vesting of the Securities
Awards described above, and Employee is not relying on any statement or
representation of the Company in this regard. Employee understands and agrees,
that regardless of whether assessed to Employee or against Company, Employee
will be solely responsible for the payment of any taxes and penalties assessed
on these payments and economic benefits, including any payment or penalty
assessed under any legislation and any payment or penalty assessed due to the
timing of the payment. Employee will defend, indemnify and hold the Company
harmless from and against any claims resulting from any treatment of such
payment as non-taxable.

 

f.            Employee agrees that the money and benefits described in this
Agreement are greater than the amount that Employee would have received under
the Company’s policies or the Executive Employment Agreement.

 

g.           The Company does hereby acknowledge full and complete satisfaction
of and does hereby release, absolve and discharge the Employee from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, debts, orders and liabilities of whatever kind in nature of law,
equity or otherwise, whether known or unknown to the Company which the Company
now owns or holds or has at any time owned or held as against the Employee.
Additionally, the Company in any future claims may not use against the Employee
as evidence in any acts or omissions by or on the part of the Employee committed
or omitted on or before the Effective Date hereof, and no such future claims may
be based on any such acts or omissions. Also, without limiting the generality of
the foregoing, the Company specifically releases the Employee from any claim for
attorney’s fees.

 



 -3- 

 

 

h.           The Company agrees and understands as follows: it is the intention
of the Company in executing this instrument that it shall be effective as a bar
to each and every claim, demand, grievance, and cause of action hereinabove
specified. In furtherance of this intention, the Company hereby expressly waives
any and all rights and benefits conferred upon the Company by the provisions of
Section 1542 of the California Civil Code and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected claims, demands and causes of action, if any, as well as those
relating to any other claims, demands, and causes of action hereinabove
specified. Section 1542 provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Having been so apprised, the Company nevertheless hereby voluntarily elects to
and does waive the rights described in Section 1542 of the California Civil Code
and elects to assume all risks, for claims that now exist in the Company’s
favor, known or unknown, that are released under the Agreement.

 

6.            Consideration by Employee. In consideration of and in return for
the promises and covenants undertaken herein by the Company, and for other good
and valuable consideration, receipt of which is hereby acknowledged:

 

a.            Employee does hereby acknowledge full and complete satisfaction of
and does hereby release, absolve and discharge the Company, and each of its
parents, subsidiaries, divisions, related companies and business concerns, past
and present, as well as each of its partners, trustees, directors, officers,
agents, attorneys, servants and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, grievances, wages, vacation payments, severance payments, obligations,
commissions, overtime payments, debts, profit sharing claims, expenses, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown to Employee which Employee now owns or holds
or has at any time owned or held as against Releasees, or any of them, including
specifically but not exclusively and without limiting the generality of the
foregoing, any and all claims, demands, grievances, agreements, obligations and
causes of action, known or unknown, suspected or unsuspected by Employee: (1)
arising out of or in any way connected with the Disputes; or (2) arising out of
Employee’s employment with the Company and/or the Executive Employment
Agreement; or (3) arising out of or in any way connected with any claim, loss,
damage or injury whatever, known or unknown, suspected or unsuspected, resulting
from any act or omission by or on the part of the Releasees, or any of them,
committed or omitted on or before the Effective Date hereof. Additionally,
Employee in any future claims may not use against Releasees as evidence any acts
or omissions by or on the part of the Releasees, or any of them, committed or
omitted on or before the Effective Date hereof, and no such future claims may be
based on any such acts or omissions. Also without limiting the generality of the
foregoing, Employee specifically releases the Releasees from any claim for
attorneys’ fees. EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES EMPLOYEE IS
WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY,
RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS,
DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION
LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL PAY ACT, THE AMERICANS WITH
DISABILITIES ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA
FAMILY RIGHTS ACT, CALIFORNIA LABOR CODE SECTION 970, THE FAMILY AND MEDICAL
LEAVE ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE WORKER ADJUSTMENT
AND RETRAINING ACT, THE FAIR LABOR STANDARDS ACT, AND ANY OTHER SECTION OF THE
CALIFORNIA LABOR OR GOVERNMENT CODE, ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED
UPON AN ACTION FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY. This release does
not release claims that cannot be released as a matter of law.

 



 -4- 

 

 

b.           Employee agrees to sign the Severance Agreement in return for the
terms of this Agreement, the additional payment and other terms stated in the
Severance Agreement.

 

7.             General Release of All Claims. Employee agrees and understands as
follows: It is the intention of Employee in executing this instrument that it
shall be effective as a bar to each and every claim, demand, grievance and cause
of action hereinabove specified. In furtherance of this intention, Employee
hereby expressly waives any and all rights and benefits conferred upon Employee
by the provisions of Section 1542 of the California Civil Code and expressly
consents that this Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including those relating to
unknown and unsuspected claims, demands and causes of action, if any, as well as
those relating to any other claims, demands and causes of action hereinabove
specified. Section 1542 provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code section 1542 and elects to assume
all risks for claims that now exist in Employee’s favor, known or unknown, that
are released under this Agreement.

 

8.            No Previous Claims. Employee represents and agrees that he has not
previously filed any claims against the Company.

 

9.            Confidentiality. Neither Employee nor the Company shall disclose,
publicize or allow or cause to be publicized or disclosed any of the terms and
conditions of this Agreement, or the existence of this Agreement itself, unless
and to the extent required, compelled, or authorized by law to be disclosed to
governmental authorities or others, including pursuant to applicable
whistleblowing statutes. This provision does not prevent Employee from
disclosing the amount of the settlement payment in this Agreement to Employee’s
spouse, attorneys, accountants, and/or the government for tax purposes. Should
Employee disclose any information concerning this Agreement to those
non-governmental authorities listed above, Employee must advise those to whom
the information is disclosed that they will also be under an obligation to keep
the terms, conditions and existence of this Agreement confidential. The Parties
agree that section 9 of this Agreement is a material term of the Agreement, and
the Company would not have entered into this Agreement absent this section.

 

 -5- 

 

 

10.         Post-Employment Obligations. Employee understands and agrees that,
upon termination of his employment, he remains obligated to comply with the
post-employment obligations undertaken by Employee in the Executive Employment
Agreement dated April 25, 2013.

 

11.          Non-Disparagement. Employee agrees that he will forever refrain
from disparaging the personal/professional reputation of the Company and any of
the Company’s Directors, Officers, Agents, Employees, Representatives,
Attorneys, Affiliates, and Subsidiaries. Employee understands and agrees that
this covenant not to disparage applies to both written and oral statements or
comments, as well as any statement posted on any social media or other Internet
site. The Company makes the same agreement that the members of its Board of
Directors, as constituted as of the Effective Date of this Agreement, will
forever refrain from disparaging Employee. If contacted for a reference
concerning Employee, the Company agrees to provide no information regarding
Employee aside from his dates of employment with the Company and positions held.

 

12.          Communications Regarding the Separation. The Company will issue a
communication in the form of Exhibit 2 to this Agreement and the Parties will
limit their communications concerning the separation to the contents of that
communication.

 

13.          Arbitration. The Parties agree that the Arbitration Agreement set
forth in paragraph 16 of the Executive Employment Agreement applies fully to any
dispute arising under or related to this Agreement.

 

14.          No Prior Assignments. Employee hereby represents and warrants that
Employee is the sole and exclusive owner of the rights, claims, and causes of
action herein released, and is free of any pledges, charges, equities, claims,
covenants, liens or encumbrances in favor of any other person, firm or
institution and Employee has not heretofore assigned or transferred, or
purported to assign or transfer, to any other third person or entity any claim,
right, liability, demand, obligation, expense, action or causes of action being
waived or released pursuant to this Agreement.

 

15.          Severability. If any provision of this Agreement or application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement that can be given effect without the invalid
provision or application. To this end, the provisions of this Agreement are
severable.

 

16.          Benefit of Successor. This Agreement and all covenants and releases
set forth herein shall be binding upon and shall inure to the benefit of the
respective Parties hereto, their legal successors, heirs, assigns, partners,
representatives, parent companies, subsidiary companies, agents, attorneys,
officers, employees, directors and shareholders.

 



 -6- 

 

 

17.          Entire Agreement. The undersigned each acknowledge and agree that
no promise or representation contained in this Agreement has been made to them
and acknowledge and represent that this Agreement contains the entire
understanding between the parties and contains all terms and conditions
pertaining to the compromise and settlement of the subjects referenced herein.
Specifically, to the extent there is any conflict between the terms of this
Agreement and the terms of the Executive Employment Agreement, the terms of this
Agreement will prevail.

 

18.          Enforceability. This Agreement may not be released, discharged,
abandoned, changed or modified in any manner, except by an instrument in writing
signed by Employee and the Chair of the Board. The failure of any Party to
enforce at any time any of the provisions of this Agreement shall in no way be
construed as a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part thereof or the right of any Party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

19.          Not Construed Against Drafting Party. This Agreement and the
provisions contained herein shall not be construed or interpreted for or against
any party hereto because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 

20.          Attorney’s Fees. In the event of litigation arising out of or
relating to this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs.

 

21.          Different or Additional Facts. Employee acknowledges Employee may
hereafter discover facts different from, or in addition to, those Employee now
knows or believes to be true with respect to the claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, wages,
obligations, debts, expenses, damages, judgments, orders and liabilities herein
released, and agrees the release herein shall be and remain in effect in all
respects as a complete and general release as to all matters released herein,
notwithstanding any such different or additional facts.

 

22.          Consultation With Attorney. The Company hereby advises Employee in
writing to discuss this Agreement with an attorney before executing it. Employee
acknowledges that the Company has provided Employee at least 45 days within
which to review and consider this Agreement before signing it. Should Employee
decide not to use the full 45 days, then Employee knowingly and voluntarily
waives the claims that Employee was not in fact given that entire period of time
of 45 days to consult an attorney and/or consider this Agreement. Company agrees
to reimburse Employee the reasonable attorneys’ fees incurred in connection with
any such consultation, in an amount not to exceed $5,000.

 

23.          Revocation. Employee shall deliver the executed original of the
Agreement to Michael Hammons, the Company’s Chair of the Board, at the Company’s
Irvine address, immediately upon execution. However, the Parties acknowledge and
agree that Employee may revoke this agreement for up to seven (7) calendar days
following Employee’s execution of this Agreement. The Parties further
acknowledge and agree that such revocation must be in writing addressed to
Michael Hammons at the above location and received by him not later than
midnight on the seventh day following execution of this Agreement by Employee.
If Employee revokes this Agreement under this paragraph, the entire Agreement
shall be null, void, unenforceable and ineffective, and Employee will not be
entitled to the monies and benefits described above, including those described
in paragraph 5 above.

 



 -7- 

 

 

24.          Effective Date. If Employee does not revoke this Agreement in the
timeframe specified in the preceding paragraph, the Agreement shall become
effective at 12:00:01 a.m. on the eighth day after it is signed by Employee (the
“Effective Date”).

 

25.          Governing Law and Forum. This Agreement shall be construed in
accordance with, and be deemed governed by, the laws of the State of California.
The venue for any lawsuit or action arising out of or relating to this Agreement
or Employee’s employment shall be the County of Orange, California.

 

26.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original and
such counterparts shall together constitute one and the same Agreement. The
undersigned hereby warrant that they have full corporate authority to execute
this Agreement on behalf of their principals and that such corporate principals
have properly ratified the terms of this Agreement.

 

27.          Execution on Behalf of Releasees. The Company executes this
Agreement for itself and on behalf of all other respective Releasees.

 

I have read the foregoing Separation Agreement and General Release of All Claims
and I accept and agree to the provisions contained therein and hereby execute it
voluntarily and with full understanding of its consequences.

 

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 



Dated: Dec. 17, 2017

/s/ Alain J. Castro



  Alain J. Castro      

Ener-Core, Inc.

    Dated: 12-17-2017 By:  /s/ Michael Hammons     Michael Hammons         Its:
Chair of the Board

 



 -8- 

 

 

EXHIBIT 1

 

SEVERANCE AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

 

This Severance Agreement and General Release of all Claims (“Agreement”) is made
by and between Alain J. Castro (“Employee”) on the one hand, and Ener-Core,
Inc., a Delaware Corporation (“the Company”), on the other. Collectively,
Employee and the Company shall be referred to as “the Parties.”

 

1.           Termination of Employment. The Parties entered into a Separation
Agreement and General Release of All Claims effective December ___, 2017 (the
“Separation Agreement”). That Agreement provided that Employee’s employment with
the Company would terminate no later than May 31, 2018, and that, in
consideration of the Company’s commitments in the Separation Agreement and the
further consideration provided herein, Employee would sign this Severance
Agreement and General Release of All Claims. The Parties reaffirm their
agreement that the Employment is terminated effective _________________.

 

2.            Issues. The purpose of this Separation Agreement is to resolve any
and all disputes relating to Employee’s employment with the Company, the
Separation Agreement, and the termination of Employee’s employment (the
“Disputes”). The Parties desire to resolve the above-referenced Disputes and all
issues raised by the Disputes without further expenditure of time or the expense
of contested litigation. Additionally, the parties desire to resolve any known
and unknown claims as fully set forth below. For these reasons, the Parties have
entered into this Severance Agreement.

 

3.            No Admission of Liability. The Company and Employee expressly deny
any violation of any federal, state or local statute, ordinance, rule,
regulation, policy, order or other law. The Company and Employee also expressly
deny any liability to each other. This Agreement is the compromise of disputed
claims and nothing contained herein is to be construed as an admission of
liability on the part of either of the Parties hereby released, by whom
liability is expressly denied. Accordingly, while this Agreement resolves all
issues referenced herein, it does not constitute an adjudication or finding on
the merits of the allegations in the Disputes and it is not, and shall not be
construed as, an admission by either of the Parties of any violation of federal,
state or local statute, ordinance, rule, regulation, policy, order or other law,
or of any liability alleged in the Disputes.

 

4.            Notice of Termination. The Parties agree that performance of this
Severance Agreement and the Separation Agreement fully satisfies any and all
previous notice of termination requirements and the Parties separately agree
herein that Employee’s employment is effectively terminated.

 

5.           Consideration By The Company. In consideration of and in return for
the promises and covenants undertaken by the Company and Employee herein, and
the release given by Employee herein:

 

a.           The Company will pay Employee the sum of FORTY THOUSAND DOLLARS
($40,000.00), less normal payroll deductions.

 



 -9- 

 

 

b.           The Company and Employee acknowledge that the money described in
paragraph 5 is not required by the Company’s policies or any contract.

 

c.           The Company makes no representations as to the tax treatment or
legal effect of the payment called for in paragraph 5, and Employee is not
relying on any statement or representation of the Company in this regard.
Employee understands and agrees, that regardless of whether assessed to Employee
or against Company, Employee will be solely responsible for the payment of any
taxes and penalties assessed on the sum, including any payment or penalty
assessed under any legislation and any payment or penalty assessed due to the
timing of the payment. Employee will defend, indemnify and hold the Company
harmless from and against any claims resulting from any treatment of such
payment as non-taxable.

 

d.           Employee agrees that the money and benefits described in this
Agreement are greater than the amount that Employee would have received under
the Company’s policies or the Executive Employment Agreement.

 

e.            The Company does hereby acknowledge full and complete satisfaction
of and does hereby release, absolve and discharge the Employee from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, debts, orders and liabilities of whatever kind in nature of law,
equity or otherwise, whether known or unknown to the Company which the Company
now owns or holds or has at any time owned or held as against the Employee.
Additionally, the Company in any future claims may not use against the Employee
as evidence in any acts or omissions by or on the part of the Employee committed
or omitted on or before the Effective Date hereof, and no such future claims may
be based on any such acts or omissions. Also, without limiting the generality of
the foregoing, the Company specifically releases the Employee from any claim for
attorney’s fees.

 

f.            The Company agrees and understands as follows: it is the intention
of the Company in executing this instrument that it shall be effective as a bar
to each and every claim, demand, grievance, and cause of action hereinabove
specified. In furtherance of this intention, the Company hereby expressly waives
any and all rights and benefits conferred upon the Company by the provisions of
Section 1542 of the California Civil Code and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected claims, demands and causes of action, if any, as well as those
relating to any other claims, demands, and causes of action hereinabove
specified. Section 1542 provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Having been so apprised, the Company nevertheless hereby voluntarily elects to
and does waive the rights described in Section 1542 of the California Civil Code
and elects to assume all risks, for claims that now exist in the Company’s
favor, known or unknown, that are released under the Agreement.

 



 -10- 

 

 

6.           Consideration by Employee. In consideration of and in return for
the promises and covenants undertaken in the Separation Agreement and herein by
the Company, and for other good and valuable consideration, receipt of which is
hereby acknowledged, Employee does hereby acknowledge full and complete
satisfaction of and does hereby release, absolve and discharge the Company, and
each of its parents, subsidiaries, divisions, related companies and business
concerns, past and present, as well as each of its partners, trustees,
directors, officers, agents, attorneys, servants and employees, past and
present, and each of them (hereinafter collectively referred to as “Releasees”)
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, grievances, wages, vacation payments,
severance payments, obligations, commissions, overtime payments, debts, profit
sharing claims, expenses, damages, judgments, orders and liabilities of whatever
kind or nature in law, equity or otherwise, whether known or unknown to Employee
which Employee now owns or holds or has at any time owned or held as against
Releasees, or any of them, including specifically but not exclusively and
without limiting the generality of the foregoing, any and all claims, demands,
grievances, agreements, obligations and causes of action, known or unknown,
suspected or unsuspected by Employee: (1) arising out of or in any way connected
with the Disputes; or (2) arising out of Employee’s employment with the Company
and/or the Employment Agreement; or (3) arising out of or in any way connected
with any claim, loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of the
Releasees, or any of them, committed or omitted on or before the Effective Date
hereof. Additionally, Employee in any future claims may not use against
Releasees as evidence any acts or omissions by or on the part of the Releasees,
or any of them, committed or omitted on or before the Effective Date hereof, and
no such future claims may be based on any such acts or omissions. Also without
limiting the generality of the foregoing, Employee specifically releases the
Releasees from any claim for attorneys’ fees. EMPLOYEE ALSO SPECIFICALLY AGREES
AND ACKNOWLEDGES EMPLOYEE IS WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR
FEDERAL AGE, SEX, PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS,
RELIGION, VETERAN STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR
OTHER ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL
PAY ACT, THE AMERICANS WITH DISABILITIES ACT, THE CALIFORNIA FAIR EMPLOYMENT AND
HOUSING ACT, THE CALIFORNIA FAMILY RIGHTS ACT, CALIFORNIA LABOR CODE SECTION
970, THE FAMILY AND MEDICAL LEAVE ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT, THE WORKER ADJUSTMENT AND RETRAINING ACT, THE FAIR LABOR STANDARDS ACT, AND
ANY OTHER SECTION OF THE CALIFORNIA LABOR OR GOVERNMENT CODE, ALL AS AMENDED,
WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY EMPLOYEE OR BY A
GOVERNMENTAL AGENCY. This release does not release claims that cannot be
released as a matter of law.

 

7.            General Release of All Claims. Employee agrees and understands as
follows: It is the intention of Employee in executing this instrument that it
shall be effective as a bar to each and every claim, demand, grievance and cause
of action hereinabove specified. In furtherance of this intention, Employee
hereby expressly waives any and all rights and benefits conferred upon Employee
by the provisions of Section 1542 of the California Civil Code and expressly
consents that this Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including those relating to
unknown and unsuspected claims, demands and causes of action, if any, as well as
those relating to any other claims, demands and causes of action hereinabove
specified. Section 1542 provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 



 -11- 

 

 

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code section 1542 and elects to assume
all risks for claims that now exist in Employee’s favor, known or unknown, that
are released under this Agreement.

 

8.            No Previous Claims. Employee represents and agrees that he has not
previously filed any claims against the Company.

 

9.            Confidentiality. Neither Employee nor the Company shall disclose,
publicize or allow or cause to be publicized or disclosed any of the terms and
conditions of this Agreement, or the existence of this Agreement itself, unless
and to the extent required, compelled, or authorized by law to be disclosed to
governmental authorities or others, including pursuant to applicable
whistleblowing statutes. This provision does not prevent Employee from
disclosing the amount of the settlement payment in this Agreement to Employee’s
spouse, attorneys, accountants, and/or the government for tax purposes. Should
Employee disclose any information concerning this Agreement to those
non-governmental authorities listed above, Employee must advise those to whom
the information is disclosed that they will also be under an obligation to keep
the terms, conditions and existence of this Agreement confidential. The Parties
agree that section 9 of this Agreement is a material term of the Agreement, and
the Company would not have entered into this Agreement absent this section.

 

10.          Post-Employment Obligations. Employee understands and agrees that,
upon termination of his employment, he remains obligated to comply with all
post-employment obligations undertaken by Employee in the Executive Employment
Agreement dated April 25, 2013, including but not limited to those obligations
set forth in paragraphs 9, 10, and 11 of that Agreement.

 

11.          Non-Disparagement. Employee agrees that he will forever refrain
from disparaging the personal/professional reputation of the Company and any of
the Company’s Directors, Officers, Agents, Employees, Representatives,
Attorneys, Affiliates, and Subsidiaries. Employee understands and agrees that
this covenant not to disparage applies to both written and oral statements or
comments, as well as any statement posted on any social media or other Internet
site.

 

12.          No Prior Assignments. Employee hereby represents and warrants that
Employee is the sole and exclusive owner of the rights, claims, and causes of
action herein released, and is free of any pledges, charges, equities, claims,
covenants, liens or encumbrances in favor of any other person, firm or
institution and Employee has not heretofore assigned or transferred, or
purported to assign or transfer, to any other third person or entity any claim,
right, liability, demand, obligation, expense, action or causes of action being
waived or released pursuant to this Agreement.

 



 -12- 

 

 

13.          Severability. If any provision of this Agreement or application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement that can be given effect without the invalid
provision or application. To this end, the provisions of this Agreement are
severable.

 

14.          Benefit of Successor. This Agreement and all covenants and releases
set forth herein shall be binding upon and shall inure to the benefit of the
respective Parties hereto, their legal successors, heirs, assigns, partners,
representatives, parent companies, subsidiary companies, agents, attorneys,
officers, employees, directors and shareholders.

 

15.         Entire Agreement. The undersigned each acknowledge and agree that no
promise or representation contained in this Agreement has been made to them and
acknowledge and represent that this Agreement contains the entire understanding
between the parties and contains all terms and conditions pertaining to the
compromise and settlement of the subjects referenced herein. Specifically, to
the extent there is any conflict between the terms of this Agreement and the
terms of the Employment Agreement, the terms of this Agreement will prevail.

 

16.          Enforceability. This Agreement may not be released, discharged,
abandoned, changed or modified in any manner, except by an instrument in writing
signed by Employee and an officer of the Company. The failure of any Party to
enforce at any time any of the provisions of this Agreement shall in no way be
construed as a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part thereof or the right of any Party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

17.          Not Construed Against Drafting Party. This Agreement and the
provisions contained herein shall not be construed or interpreted for or against
any party hereto because that party drafted or caused that party’s legal
representative to draft any of its provisions.

 

18.          Attorney’s Fees. In the event of litigation arising out of or
relating to this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs.

 

19.          Arbitration. The Parties agree that the Arbitration Agreement set
forth in paragraph 16 of the Executive Employment Agreement applies fully to any
dispute arising under or related to this Agreement.

 

20.           Different or Additional Facts. Employee acknowledges Employee may
hereafter discover facts different from, or in addition to, those Employee now
knows or believes to be true with respect to the claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, wages,
obligations, debts, expenses, damages, judgments, orders and liabilities herein
released, and agrees the release herein shall be and remain in effect in all
respects as a complete and general release as to all matters released herein,
notwithstanding any such different or additional facts.

 



 -13- 

 

 

21.          Consultation With Attorney. The Company hereby advises Employee in
writing to discuss this Agreement with an attorney before executing it. Employee
acknowledges that the Company has provided Employee at least 45 days within
which to review and consider this Agreement before signing it. Should Employee
decide not to use the full 45 days, then Employee knowingly and voluntarily
waives the claims that Employee was not in fact given that entire period of time
of 45 days to consult an attorney and/or consider this Agreement.

 

22.          Revocation. Employee shall deliver the executed original of the
Agreement to Michael Hammons, the Company’s Chair of the Board, at the Company’s
Irvine address, immediately upon execution. However, the Parties acknowledge and
agree that Employee may revoke this agreement for up to seven (7) calendar days
following Employee’s execution of this Agreement. The Parties further
acknowledge and agree that such revocation must be in writing addressed to
Michael Hammons at the above location and received by him not later than
midnight on the seventh day following execution of this Agreement by Employee.
If Employee revokes this Agreement under this paragraph, the entire Agreement
shall be null, void, unenforceable and ineffective, and Employee will not be
entitled to the monies and benefits described above, including those described
in paragraph 4 above.

 

23.          Effective Date. If Employee does not revoke this Agreement in the
timeframe specified in the preceding paragraph, the Agreement shall become
effective at 12 o’clock and one second a.m. on the eighth day after it is signed
by Employee (the “Effective Date”).

 

24.          Governing Law and Forum. This Agreement shall be construed in
accordance with, and be deemed governed by, the laws of the State of California.
The venue for any lawsuit or action arising out of or relating to this Agreement
or Employee’s employment shall be the County of Orange, California.

 

25.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original and
such counterparts shall together constitute one and the same Agreement. The
undersigned hereby warrant that they have full corporate authority to execute
this Agreement on behalf of their principals and that such corporate principals
have properly ratified the terms of this Agreement.

 

26.          Execution on Behalf of Releasees. The Company executes this
Agreement for itself and on behalf of all other respective Releasees.

 



 -14- 

 

 

I have read the foregoing Severance Agreement and General Release of All Claims
and I accept and agree to the provisions contained therein and hereby execute it
voluntarily and with full understanding of its consequences.

 

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 



Dated:                             





  Alain J. Castro      

Ener-Core, Inc.

    Dated:                             By:     Michael Hammons         Its:
Chair of the Board

  



 -15- 

 

 

EXHIBIT 2

 

Ener-Core Announces Strategic Progress and Transition of Executive Leadership

 

IRVINE, CA -- (Marketwire) -- 12/__/17 -- Ener-Core, Inc. (OTCQB: ENCR), a
developer and licensor of innovative gas conversion technologies for global
commercial and industrial facilities, announces that the Company’s Board of
Directors has approved the next phase of its strategic revenue plan: the
expansion of license agreements for Ener-Core’s technologies and an increased
emphasis on project development and management.

 

Michael Hammons, Chairman of the Board, commented: “All companies bringing new
technologies to market go through an evolution process comprised of a series of
stages including core technology development, proof of concept, product
validation, and finally product sales and market expansion. The Board believes
that Ener-Core is on the cusp of transitioning from the product validation phase
to that of sales and market expansion.”

 

“With the entry into a global license agreement with one of the world’s largest
engineering and technology companies, and the joint team synergies seen with the
Pacific Ethanol project, the Board has approved expanding and deepening our
existing sales relationships and investigating new license agreements. In
addition, with the economic potential seen with the Toyon Canyon landfill
project, the Board has further approved the Company’s development of the next
stage of its strategic plan: the implementation of a project development and
management business focus, including a build/own/operate model that will permit
the Company to take advantage of favorable off-take agreements.”

 

Consistent with Ener-Core’s strategic plan, the Board and the Company’s CEO,
Alain Castro, have jointly agreed that the Company should timely seek new
leadership and install a new chief executive officer. As a result, pursuant to a
negotiated separation agreement, Mr. Castro will be leaving his positions as
Director and Chief Executive Officer during the next six months. He has served
as the Company’s CEO and a Director since joining the company in 2013.

  



 -16- 

 

 

During Mr. Castro’s tenure as CEO, Ener-Core scaled the power capacity of its
core Power Oxidizer product by 700%, allowing for a broader product offering
(from 250Kw up to 2.0 Mw) while also increasing the Company’s patent portfolio
from 6 to 45 patents. In addition, the Company’s conversion from a
manufacturing-based company to a licensing business occurred under Mr. Castro’s
leadership.

 

Mr. Hammons further commented: “Alain was recruited to be the CEO of Ener-Core
when the underlying technology was completing its proof-of-concept phase and was
still in its infancy. Under his leadership, the Company has enjoyed numerous
achievements toward the building of value for our stockholders. Our entire Board
is unanimous in expressing its gratitude to Alain for his vision and dedication,
which we believe has placed the Company in a strong position to succeed in the
future.”

 



“We already have commenced our search for a new CEO. We are grateful that Alain
has agreed to remain as the leader of Ener-Core while we conduct our search to
ensure a smooth transition, and that he intends to remain involved with the
Company in an advisory capacity once our new CEO is installed.”

 



Mr. Castro commented: “For the last 15 years, I’ve passionately and purposefully
sought out projects and opportunities that could one day contribute to
addressing global environmental issues in a financially viable manner. During
all these years, I haven’t come across any other innovation that, in my opinion,
is more exciting and worthwhile than Ener-Core’s ability to profitably convert
some of the industrialized world’s harmful air polluting emissions directly into
useful clean energy. I am honored to have worked on this worthwhile business and
cause, alongside a team of such brilliant and dedicated engineers, managers and
directors at Ener-Core. Over these next few months, I will continue working with
our team and supporting the Company as it launches this exciting next phase of
its evolution. Although I’ve elected to pursue other opportunities at this
juncture, I will continue to be a proud and enthusiastic shareholder of
Ener-Core.”

  

About Ener-Core

 

Irvine, California-based Ener-Core, Inc. (OTCQB: ENCR) designs, licenses and has
commercially deployed unique systems that generate base load, clean power from
polluting waste gases including methane. Ener-Core’s patented Power Oxidizer
turns one of the most potent pollution sources into a profitable, “always on”
source of clean energy. Ener-Core’s technology offers an alternative to the
flaring (burning) of gaseous pollution while generating operating efficiencies
and reducing the costs of compliance with environmental regulations. Ener-Core
offers the 250kW Ener-Core EC250 and the larger, 2 MW Ener-Core Powerstation
KG2-3GEF/PO. For more information, please visit www.ener-core.com.

 

Cautionary Statement Regarding Forward-Looking Statements

 

Forward-looking statements contained in this press release are made under the
Safe Harbor Provision of the Private Securities Litigation Reform Act of 1995.
Information provided by Ener-Core, Inc., such as online or printed documents,
publications or information available via its website may contain
forward-looking statements that involve risks, uncertainties, assumptions, and
other factors, which, if they do not materialize or prove correct, could cause
its results to differ materially from historical results, or those expressed or
implied by such forward-looking statements. All statements, other than
statements of historical fact, are statements that could be deemed
forward-looking statements, including statements containing the words “planned,”
“expects,” “believes,” “strategy,” “opportunity,” “anticipates,” and similar
words. These statements may include, among others, plans, strategies, and
objectives of management for future operations; any statements regarding
proposed new products, services, or developments; any statements regarding
future economic conditions or performance; statements of belief; and any
statements of assumptions underlying any of the foregoing. The information
contained in this release is as of the date of this press release. Except as
otherwise expressly referenced herein or required by law, Ener-Core assumes no
obligation to update forward-looking statements.

 

 

-17-



 



